DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/19/2020.
Claims 1-18 are subject to examination. Claims 16-18 are newly added claims.
This amendment and applicant’s argument(s) has been considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. U.S. Patent Publication # 2013/0111033 (hereinafter Mao) in view of Jackson et al. U.S. Patent Publication # 2012/0179824 (hereinafter Jackson) further in view of Ward et al. U.S. Patent # 9,240,025(hereinafter Ward)
With respect to claim 1, Mao teaches an apparatus comprising: a processor; and a memory on which is stored machine readable instructions to cause the processor to: acquire technical characteristics of a client workload (i.e. receiving CPU loads, memory usage, network communications and other information corresponding to the COPE node) (Paragraph 70) to be hosted on a hosting provider (i.e. host machines)(Fig. 1 element 110, 112, 114)or (Fig. 2 element 208,210,212) technical characteristics of the client workload include a type of data contained in the client workload (i.e. based on SLAs having a  resource capacity with the maximum VMs)(Paragraph  41-42, 66-67, 70) ; access client policies (i.e. 
Although Mao teaches determine, based upon the determined infrastructure (i.e. number of VMs to be migrated from the first data center to another data center) and the accessed client policies (i.e. constraints), hosting provider that is to host the client workload  (i.e. to meet the customer demand and when system parameters and resource capacity changes substantially)(Paragraph 43-44, 47-48); and output the determined infrastructure and the  hosting provider (i.e. solver proves the solution to the cloud orchestrator wherein the solution is in form of identifiers of the VMs to be migrated and/or migration destination) (Paragraph 67), Mao does not explicitly state “recommending”; the type of data associated with a trade secret and workload being associated with trade secret.
Jackson teaches determine an infrastructure (i.e. public/private clouds) to implement the client workload (i.e. workloads) based upon the acquired technical characteristics of the client workload (i.e. based on resource capabilities which encompass parameter that match SLA requirements) (Paragraph  37-38) determine, based upon the determined infrastructure (i.e. public/private clouds) and the accessed client policies (i.e. parameters/SLA), a recommended hosting provider (Paragraph 39) that is to host the 
Mao and Jackson does not explicitly teach the type of data associated with a trade secret and workload being associated with trade secret.
Ward teaches technical characteristics of the client workload include a type of data contained in the client workload (i.e. given workload when run on a client own CPU), the type of data associated with a trade secret (i.e. proprietary performance test results) (column 22 lines 41-61); determine an infrastructure to implement client workload based upon the client workload being associated with the trade secret (i.e. using proprietary performance test results determine that if the execution of a given workload when run on a client own CPU C1 from vendor V1 results in a CPU utilization of 50% and an equivalent workload when run on a CPU c2 used at a resource instance of the provider network result in a CPU utilization of 75%) (column 22 lines 44-61)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ward’s teaching in Mao and Jackson’s teaching to come up with having client workload being associated with the trade secret.  The motivation for doing so such mapping of client side resource characteristics and capabilities to provide 
	With respect to claim 2, Mao, Jackson and Ward  teaches the apparatus according to claim 1, but Jackson further teaches wherein the instructions are to cause the processor to determine the recommended hosting provider from candidate hosting providers, wherein the candidate hosting providers comprise hosting providers with which the client has existing contractual agreements (Paragraph 39-40, 71), wherein the instructions are further to cause the processor to access contract terms between the client and the candidate hosting providers, and wherein to determine the recommended hosting provider, the instructions are further to cause the processor to determine the recommended hosting provider while complying with the accessed contract terms (Paragraph 35, 36, 68, 71).
	With respect to claim 3, Mao, Jackson and Ward teaches the apparatus according to claim 2, but Jackson further teaches wherein the instructions are further to cause the processor to access contracted rates for services provided to the client by the candidate hosting providers under the contract terms and wherein to determine the recommended hosting provider (Paragraph 35-36, 71), the instructions are further to cause the processor to determine the recommended hosting provider based upon the accessed contracted rates (Paragraph 39-40, 71)
	With respect to claim 4, Mao, Jackson and Ward teaches the apparatus according to claim 3, but Jackson further teaches wherein the instructions are further to cause the processor to: estimate a cost for the recommended hosting provider to host the client workload based upon the contracted rates for services provided to the client by the recommended hosting provider (Paragraph 35-37); output the estimated cost for approval to proceed (Paragraph 43-44); and in response to receipt of an approval to proceed, output a request to the recommended hosting provider to host the client workload (Paragraph 43-44).

	With respect to claim 6, Mao, Jackson and Ward teaches the apparatus according to claim 1, but Mao further teaches wherein to determine the recommended hosting provider, the instructions are further to cause the processor to determine a hosting provider from the candidate hosting providers that is able to provide the determined infrastructure while meeting provisions identified in the accessed client policies (Paragraph 43-44, 47-48, 67);
	With respect to claim 7, Mao, Jackson and Ward teaches the apparatus according to claim 1, but Mao further teaches wherein to acquire the technical characteristics of the client workload, the instructions are further to cause the processor to provide an interface through which a client is to input the technical characteristics of the client workload (Table 1)(Paragraph 49, 51)
	With respect to claim 8, Mao, Jackson and Ward teaches the apparatus according to claim 1, but Mao further teaches wherein the instructions are further to cause the processor to maintain a table that includes options for technical aspects of the client workload, limitations of the service providers, and the client policies, wherein the processor is to update the table as changes to any of the options for technical aspects of the client workload, limitations of the service providers, and the client policies change (Table 
	With respect to claim 9, Mao, Jackson and Ward teaches the apparatus according to claim 8, but Mao further teaches wherein the table is accessible by the client and wherein the instructions are further to cause the processor to receive input from the client and update the information in the table according to the received input (Paragraph 45-49, 51)
	With respect to claim 10, Mao, Jackson and Ward teaches the apparatus according to claim 1, but Jackson further teaches wherein the candidate hosting providers include at least two of a public cloud-based hosting provider (Paragraph 31), an information technology operations (ITO) provider, and a managed private cloud (MPC) provider (Paragraph 31).
	With respect to claim 11, Mao teaches a method comprising: acquiring technical characteristics of a workload for a client  (i.e. receiving CPU loads, memory usage, network communications and other information corresponding to the COPE node) (Paragraph 70) to be hosted on a hosting provider (i.e. host machines)(Fig. 1 element 110, 112, 114)or (Fig. 2 element 208,210,212)(Paragraph 71) technical characteristics of the client workload include a type of data contained in the client workload (i.e. based on SLAs having a  resource capacity with the maximum VMs)(Paragraph  41-42, 66-67, 70) ;   accessing policies that include limitations on the placement of the workload (i.e. receiving one or more rules and one or more constraints for the goal)(Paragraph 64);  determining, by a processor, an infrastructure to implement the workload based on the client workload, wherein the determined infrastructure is to perform the workload according to the acquired technical characteristics while meeting the limitations included in the accessed policies (i.e. based on SLAs and having a resource capacity  which the maximum of VMs that can be hosted by the datacenter, allocating amount of resources (i.e. number of VMs) to meet demand at the location) (Paragraph 41-42, 66-67);  

	Although, Mao teaches customer SLAs  part of contractual agreement, Mao does not explicitly state “contract” or “contractual agreement”; the type of data associated with a trade secret and workload being associated with trade secret.
	Jackson teaches  determining, by a processor, an infrastructure (i.e. public/private cloud)to implement the workload, wherein the determined infrastructure is to perform the workload (i.e. workload) according to the acquired technical characteristics while meeting the limitations included in the accessed policies (i.e. based on resource capabilities which encompass parameter that match SLA requirements) (Paragraph  37-38) identifying, by the processor, candidate hosting providers (i.e. identifiers of VMs) that have existing contractual agreements (i.e. contractual agreement/relationship for metering to charge the customers) to provide hosting services to the client (i.e. user submit workloads to the broker which then identifies suitable public and/or private clouds to determine which public and/or private are capable of servicing the workloads within the SLA terms)(Paragraph 37-38, 68-69, 71); and determining, by the processor, based upon the determined infrastructure, the accessed policies (i.e. constraints/SLAs), and contractual terms in the existing contractual agreements (i.e. SLAs and contractual relationships), a hosting provider of the identified candidate hosting providers that is recommended to host the workload (i.e. user submit workloads to the broker which then identifies suitable public and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jackson’s teaching in Mao’s teaching to come up with contractual agreements and having client workload which includes a type of a user being consumer or business or a type of software platform being standard software platform or a specialized software platform.  The motivation for doing so would be so the broker can manage the rights, licensing and metering to charge customers according to the SLA or other contractual relationships and also the provider can license an application to customers for use of its service on demand (Paragraph 68)
Mao and Jackson does not explicitly teach the type of data associated with a trade secret and workload being associated with trade secret.
Ward teaches technical characteristics of the client workload include a type of data contained in the client workload (i.e. given workload when run on a client own CPU), the type of data associated with a trade secret (i.e. proprietary performance test results) (column 22 lines 41-61); determine an infrastructure to implement client workload based upon the client workload being associated with the trade secret (i.e. using proprietary performance test results determine that if the execution of a given workload when run on a client own CPU C1 from vendor V1 results in a CPU utilization of 50% and an equivalent workload when run on a CPU c2 used at a resource instance of the provider network result in a CPU utilization of 75%) (column 22 lines 44-61)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ward’s teaching in Mao and Jackson’s teaching to come up with having client workload being associated with the trade secret.  The motivation for doing so such mapping of client side resource characteristics and capabilities to provide side resources characteristics and capabilities may be helpful in generating useful recommendations (column 22 lines 58-62)

	With respect to claim 13, Mao, Jackson and Ward teaches the method according to claim 11, but Mao further teaches further comprising: maintaining a table that includes options for technical aspects of the client workload, limitations of the service providers, and the client policies  (Table 1)(Paragraph 45-49, 51); updating the table as changes to any of the options for technical aspects of the client workload, limitations of the service providers, and the client policies change, and access information in the table to determine the recommended hosting provider (Table 1)(Paragraph 45-49, 51).
	With respect to claim 14, Mao teaches a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: acquire technical characteristics of a client workload (i.e. receiving CPU loads, memory usage, network communications and other information corresponding to the COPE node) (Paragraph 70) to be hosted on a hosting provider (i.e. host machines)(Fig. 1 element 110, 112, 114)or (Fig. 2 element 208,210,212)(Paragraph 71) technical characteristics of the client workload include a type of data contained in the client workload (i.e. based on SLAs having a  resource capacity with the maximum VMs)(Paragraph  41-42, 66-67, 70);    access policies that identify restrictions on the placement of the client workload (i.e. receiving one or more rules and one or more constraints for the goal)(Paragraph 64);  determine an infrastructure to host the client workload based on the client workload, wherein the determined infrastructure is to host the workload according to the acquired technical characteristics while 
	Although, Mao teaches customer SLAs  part of contractual agreement, Mao does not explicitly state “contract” or “contractual agreement”; the type of data associated with a trade secret and workload being associated with trade secret.
	Jackson teaches  determine an infrastructure (i.e. public/private cloud) to host the client workload  based on the client workload wherein the determined infrastructure is to perform the workload (i.e. workload) according to the acquired technical characteristics while meeting the limitations included in the accessed policies (i.e. based on resource capabilities which encompass parameter that match SLA requirements) (Paragraph  37-38) identifying, by the processor, candidate hosting providers (i.e. identifiers of VMs) that have existing contractual agreements (i.e. contractual agreement/relationship for metering to charge the customers) to provide hosting services to the client (i.e. user submit workloads to the broker which then identifies suitable public and/or private clouds to determine which public and/or private are capable of servicing the workloads within the SLA terms)(Paragraph 37-38, 68-69, 71); and determining, by the processor, based upon the determined infrastructure, the accessed policies (i.e. constraints/SLAs), and contractual terms in the existing contractual agreements (i.e. SLAs and contractual relationships), a hosting provider of the identified candidate hosting providers that is recommended to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jackson’s teaching in Mao’s teaching to come up with contractual agreements and having client workload which includes a type of a user being consumer or business or a type of software platform being standard software platform or a specialized software platform..  The motivation for doing so would be so the broker can manage the rights, licensing and metering to charge customers according to the SLA or other contractual relationships and also the provider can license an application to customers for use of its service on demand (Paragraph 68)
Mao and Jackson does not explicitly teach the type of data associated with a trade secret and workload being associated with trade secret.
Ward teaches technical characteristics of the client workload include a type of data contained in the client workload (i.e. given workload when run on a client own CPU), the type of data associated with a trade secret (i.e. proprietary performance test results) (column 22 lines 41-61); determine an infrastructure to implement client workload based upon the client workload being associated with the trade secret (i.e. using proprietary performance test results determine that if the execution of a given workload when run on a client own CPU C1 from vendor V1 results in a CPU utilization of 50% and an equivalent workload when run on a CPU c2 used at a resource instance of the provider network result in a CPU utilization of 75%) (column 22 lines 44-61)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ward’s teaching in Mao and Jackson’s teaching to come up with having client workload being associated with the trade secret.  The motivation for doing so such mapping of client side resource characteristics and capabilities to provide 
	With respect to claim 15, Mao, Jackson and Ward teaches the non-transitory computer readable medium according to claim 14, but Jackson further teaches wherein the instructions are further to cause the processor to: access contracted rates for services provided to the client by the candidate hosting providers under the contract terms (Paragraph 35-36, 71),  and wherein to determine the recommended hosting provider, the recommended hosting provider is determined as the hosting provider of the candidate hosting providers that is able to provide the determined infrastructure while meeting the limitations in the accessed policies and the contractual terms, and while providing the lowest contracted (i.e. cheapest) rates (Paragraph 35-36, 44, 71, 79).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. U.S. Patent Publication # 2013/0111033 (hereinafter Mao) in view of Jackson et al. U.S. Patent Publication # 2012/0179824 (hereinafter Jackson) further in view of Ward et al. U.S. Patent # 9,240,025(hereinafter Ward) further in view of Frank et al. U.S. Patent Publication # 2017/0180459 (hereinafter Frank)

	With respect to claim 16, Mao, Jackson and Ward teaches the apparatus according to claim 1, but Jackson further teaches wherein the technical characteristics associated with the client workload further include at least one of: an identification of a country from which users are to access the client workload, a location of a user including an identification of a country from which users are to access the client workload, a type of a user including at least one of a consumer (i.e. users/end users)(Paragraph 36, 47, 71) or a business (i.e. company or utility company) (Paragraph 47, 70, 73-74), a type of data contained in the client workload associated with at least one of personably identifiable data or financial data (i.e. utility companies can pay a cloud in a location with high electricity demand more money to reduce their energy consumption and get the same workload done by transferring the workload to another cloud (Paragraph OR an environment in which the client workload is to be used including at least one of a production environment or development environment (Paragraph 68) and the instructions further cause the processor to: determine infrastructure to implement the client based further on the client workload being associated with technical characteristics other than the type of data associated with the trade secret. 
Jackson teaches determine an infrastructure (i.e. public/private clouds) to implement the client workload (i.e. workloads) based upon the acquired technical characteristics of the client workload (i.e. based on resource capabilities which encompass parameter that match SLA requirements) (Paragraph  37-38) wherein the technical characteristics of the client workload includes at least ONE of: an identification of a country from which users are to access the client workload, a type of data contained in the client workload including a trade secret or an environment in which the client workload is to be used including a production environment; determine, based upon the determined infrastructure (i.e. public/private clouds) and the accessed client policies (i.e. parameters/SLA), a recommended hosting provider (Paragraph 39) that is to host the client workload  (i.e. user submit workloads to the broker which then identifies suitable public and/or private clouds to determine which public and/or private are capable of servicing the workloads within the SLA terms)(Paragraph 39-40); and output the determined infrastructure and the recommended hosting provider (i.e. broker identify some resources from one environment and perhaps other resources from another environment and actually split the job amongst more than one compute environment  (Paragraph 39-40, 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jackson’s teaching in Mao’s teaching to come up with recommending hosting provider.  The motivation for doing so would be select/pick the best public/private clouds which is most capable of processing the workload, thereby attaining all the SLA requirement set worth by the user/requestor and also the provider can license an application to customers for use of its service on demand (Paragraph 68)

Frank teaches determine an infrastructure (i.e. cloud provider) to implement the client workload (i.e. production service/load balancer) based upon the acquired technical characteristics of the client workload wherein the technical characteristics of the client workload includes at least ONE of: an identification of a country from which users are to access the client workload (i.e. cloud computing regions corresponding to geographic, national boundaries) (Paragraph 44), a type of data contained in the client workload including at least one of an environment in which the client workload is to be used including a production environment (i.e. client/customer load based on production service in particular region) (Paragraph 35, 45) and  determine an infrastructure (i.e. cloud provider) to implement the client workload (i.e. production service/load balancer) based upon further on the client workload being associated with the acquired technical characteristics other than the type of data associated with trade secret (i.e. Examiner has shown above, that Frank teaches in Paragraph 44, 35, 45, wherein the infrastructure is based upon country and production environment which means it is not associated with data associated with the trade secret).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Frank’s teaching in Mao, Jackson and ward’s teaching to come up with having client workload which includes a identification of country from which users are to access the client workload, or an production environment.  The motivation for doing so would be based on the metric/work load used by the production service, the VM instance or infrastructure can be increased or decreased based on demand using an auto-scaling service (Paragraph 45).
	With respect to claims 17 & 18, they recite similar limitation as claim 16, therefore, rejected under same basis.
Response to Arguments
Applicant’s arguments are with respect to newly amended claim limitations for claims 1, 11, 14 have been considered but are deemed moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Vanderhook et al. U.S. Patent Publication # 2009/0070443 teaches determining user demographic profile of anonymous user, wherein each log data line of the log data file includes user identifiable data, date and time information regarding user’s visit to the website including number of clicks, action taken by the user during the visit, country in which the user is located, state or other sub location.  This prior art can be used as client workload based upon technical characteristics of the client work client including an identification of a country from which users are to access the client workload.  
B).  Calmon et al. U.S. Patent Publication # 2019/0287026 which teaches using propriety data which is usually sensitive and valuable data that been accumulated by a business or another organization over time and through unique dealing which also exhibit attributes which can be learned from. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453